DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 5, 2022 has been entered.
 
Status of the Claims
1.	This action is in response to Request for Continued Examination dated April 5, 2022.
2.	Claims 1-16 are pending and have been examined.
3.	Claims 1, 4, 8 and 11 have been amended.
4.	Claim 17 has been canceled.
5.	Applicant filed a preliminary amendment as to the Specification regarding the Title on June 10, 2020.  It is unclear what Applicant is attempting to amend as the Title of the invention in the specification presented on March 9, 2020 is the same as the proposed amended Title language presented in the amendment filed June 10, 2020.  

Notice of Pre-AIA  or AIA  Status
6.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
7.	The information disclosure statement (IDS) submitted on January 5, 2022 was filed after the Final Rejection mailing date of the 01/06/2022 was released by Examiner for mailing on January 1, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
The two foreign patent documents noted have only had translated Abstracts provided and thus only those abstracts have been considered, not the entirety of the documents (for which translations were not provided)
Applicant also provided an NPL which is purported to be a Notification of Grant of a Chinese Application.  There was no accompanying translation provided and thus the document has not been considered.
Claim Interpretation – Broadest Reasonable Interpretation
8.            In determining patentability of an invention over the prior art, all claim limitations have been considered and interpreted using the “broadest reasonable interpretation consistent with the specification during the examination of a patent application since the applicant may then amend his claims.”  See In re Prater and Wei, 162 USPQ 541, 550 (CCPA 1969); MPEP § 2111. Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified.  See In re Prater, 162 USPQ 541, 550-51 (CCPA 1969); MPEP § 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP 2173.05(q) All claim limitations have been considered.  Additionally, all words in the claims have been considered in judging the patentability of the claims against the prior art.  See MPEP 2143.03. 
Language in a method or system claim that states only the intended use or intended result, but does not result in a manipulative difference in the steps of the method claim nor a structural difference between the system claim and the prior art, fails to distinguish the claims from the prior art. In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.
Claim limitations that contain statement(s) such as “if, may, might, can, could”, are treated as containing optional language. As matter of linguistic precision, optional claim elements do not narrow claim limitations, since they can always be omitted.
Claim limitations that contain statement(s) such as “wherein, whereby”, that fail to further define the steps or acts to be performed in method claims or the discrete physical structure required of system claims. 
The subject matter of a properly construed claim is defined by the terms that limit its scope.  It is this subject matter that must be examined.  As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009). See MPEP 2111.04, 2143.03.  The following types of claim language may raise a question as to its limiting effect (this list is not exhaustive):
Preamble (MPEP 2111.02); 
Clauses such as “adapted to”, “adapted for”, “wherein”, and “whereby” (MPEP 2111.04)
Contingent limitations (MPEP 2111.04)
Printed matter (MPEP 2111.05) and 
Functional language associated with a claim term (MPEP 2181)
Examiner notes that during examination, “claims … are to be given their broadest reasonable interpretation consistent with the specification, and … claim language should be read in light of the specification as it would be interpreted by one of ordinary skill in the art.”  See In re Bond, 15 USPQ 1566, 1568 (Fed. Cir. 1990), citing In re Sneed, 218 USPQ 385, 388 (Fed. Cir. 1983). However, "in examining the specification for proper context, [the examiner] will not at any time import limitations from the specification into the claims". See CollegeNet, Inc. v. ApplyYourself, Inc., 75 USPQ2d 1733, 1738 (Fed. Cir. 2005). Construing claims broadly during prosecution is not unfair to the applicant, because the applicant has the opportunity to amend the claims to obtain more precise claim coverage. See In re Yamamoto, 222 USPQ 934, 936 (Fed. Cir. 1984), citing In re Prater, 162 USPQ 541, 550 (CCPA 1969).
The following terms are being used in the claims:
Error Adjustment Amount of Virtual Currency: Applicant’s specification indicates that the “error adjustment amount of virtual currency” refers to the amount of error virtual currency that possibly present in the withdrawal process this time. (See Applicant Specification page 15) This indicates to Examiner that there is some potential variance in the virtual currency but that there does not have to be any error and will be interpreted in this manner for purposes of examination.
As such, while all claim limitations have been considered and all words in the claims have been considered in judging the patentability of the claimed invention, the following language is interpreted as not further limiting the scope of the claimed invention.  
The preamble of the instant claims 1 and 8 recites:
“A method for auditing a withdrawal request, which is applied to an electronic device, comprising:”
“An apparatus for auditing a withdrawal request, which is applied to an electronic device, comprising:”
In general, a preamble limits the invention if it recites essential structure or steps, or if it is "necessary to give life, meaning, and vitality" to the claims.  Pitney Bowes, Inc. v. Hewlett-Packard Co. 51 USPQ2d 1161 (Fed. Cir. 1999), Catalina Marketing International Inc. v. Coolsavings.com Inc., 62 USPQ2d 1781 (Fed. Cir. 2002). Conversely, where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or an intended use for the invention, the preamble is not a claim limitation given patentable weight.   Rowe v. Dror, 42 USPQ2d 1550 (Fed. Cir. 1997); Catalina Marketing International Inc. v. Coolsavings.com Inc., 62 USPQ2d 1781 (Fed. Cir. 2002); Bell Communications Research, Inc. v. Vitalink Communications Corp., 34 USPQ2d 1816 (Fed. Cir. 1995) If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) See MPEP 2111.02
In the instant case, “for auditing a withdrawal request” as recited in the preambles of both Claims 1 and 8 only states a purpose and/or the intended use of the invention and accordingly is not being assigned any patentable weight.
The following italicized language also appears to state a purpose and/or intended use of the invention and accordingly is not being assigned patentable weight:

In Claim 3:
“the step of: for each first-type withdrawal account, determining a withdrawal request having the first-type withdrawal account; for each second-type withdrawal account, merging withdrawal data items in a plurality of withdrawal requests having the second-type withdrawal account respectively, to generate one withdrawal record corresponding to the second-type withdrawal account, comprises:
for each first-type withdrawal account, determining a first withdrawal request having the first-type withdrawal account as one withdrawal record. corresponding to the first-type withdrawal account; for each second-type withdrawal account, merging withdrawal data items in a plurality of first withdrawal requests having the second-type withdrawal account respectively, to generate one withdrawal record corresponding to the second-type withdrawal account.”
In Claims 4 and 11:
- “wherein the amount of withdrawn virtual currency this time refers to an amount of virtual currency that is to be withdrawn by a user this time, the accumulated amount of received virtual currency refers to a total amount of virtual currency received by a user starting from the use of the network APP before the generation of a withdrawal record this time, the accumulated amount of exchanged virtual currency refers to a total amount of all virtual currency exchanged by a user starting from the use of the network APP before the generation of a withdrawal record, the amount of remaining virtual currency after withdrawal refers to a total amount of remaining virtual currency after a user withdraws virtual currency this time, the accumulated amount of withdrawn virtual currency refers to a total amount of all virtual currency withdrawn by a user starting from the use of the network APP before the generation of a withdrawal record this time, the error adjustment amount of virtual currency refers to an amount of error virtual currency that possibly present in a withdrawal process this time, and 
wherein the accumulated amount of received virtual currency, the accumulated amount of exchanged virtual currency, the amount of remaining virtual currency after withdrawal, the accumulated amount of withdrawn virtual currency and the error adjustment amount of virtual currency in the withdrawal record are pre-stored in the electronic device so as to be directly obtained and used as a corresponding withdrawal data in the generated withdrawal record”

In Claim 6:
receiving a modification made by an operating personnel for the withdrawal record having the content information about match failure, to obtain a final withdrawal record table; 
In Claim 7:
wherein, the step of receiving a modification made by an operating personnel for the withdrawal record having the content information about match failure, to obtain a final withdrawal record table comprises:
receiving the modification made by the operating personnel for the withdrawal record having the content information about match failure;
extracting the withdrawal data required by the payment system from the modified withdrawal record table to generate the final withdrawal record table.

In Claim 10:
“the merging module is further executed to:  determine the first-type withdrawal accounts and the second-type withdrawal accounts; for each of the first-type withdrawal accounts, take a first withdrawal request having the first-type withdrawal account as one withdrawal record corresponding to the first-type withdrawal account; for each of the second-type withdrawal accounts, merging withdrawal data items in a plurality of first withdrawal requests having the second-type withdrawal account respectively, to generate one withdrawal record corresponding to the second-type withdrawal account.”

In Claim 13:
the second obtaining module is executed to receive a modification made by an operating personnel for the withdrawal record having the content information about match failure, to obtain a final withdrawal record table; 
In Claim 14:
the extracting unit is executed to: extract the withdrawal data required by the payment system from the modified withdrawal record table to generate the final withdrawal record table.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


9.	Claims 1-16 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, as amended, Applicant recites “obtaining to-be-audited withdrawal requests sent by network APPs, wherein when a user uses a withdrawal function of a network APP, the network APP generates a withdrawal request, and sends the same to the electronic device”.  The recitation italicized appears to be occurring outside of the recited method and additionally as the first mention is of “network APPs” (plural) and the subsequent mentions are as “a network APP” and “the network APP”, it is unclear if the requests obtained are only from one particular unspecified network APP or from some unspecified number of network APPs thus making the metes and bounds of the claim unclear. 
The following limitation notes that “in response to the number of the obtained to-be-audited withdrawal requests reaches a predetermined threshold, extracting withdrawal accounts from the withdrawal requests respectively”.  The previous limitation has a disconnect between obtaining withdrawal requests (plural) and the alluded to generation of a withdrawal request (singular) and also some tense issue by using reaches instead of reaching.  Clarification and correction is required.  
Further, it appears that the recitation is missing the step of storing the received withdrawal requests.  It appears from the context of Applicant’s specification that the electronic device is receiving multiple withdrawal requests sent by the network app and stores them, then, when a number of requests that have been received and stored reaches a predetermined threshold, progressing to the next step of extracting a withdrawal account from each of the withdrawal requests.  (See Applicant Specification pages 10-11) Dependent Claims 2-7 are further rejected as dependent on a rejected base claim.  Independent Claim 8 is further rejected as reciting similar issues as those noted as to Claim 1, above.  Dependent Claims 9-16 are further rejected as dependent on a rejected base claim.
 Applicant is requested to clarify the scope of what Applicant is attempting to claim with positively recited steps setting forth the process that Applicant is seeking protection for.
Regarding Claims 4 and 11, here the claims refer to the withdrawal data items comprising an amount of withdrawn virtual currency “this time”, an accumulated amount of received virtual currency, an accumulated amount of exchanged virtual currency, an amount of remaining virtual currency after the withdrawal, an accumulated amount of withdrawn virtual currency and an error adjustment amount of virtual currency.  
As amended, Applicant has amended the claim to add, “wherein the amount of withdrawn virtual currency this time refers to an amount of virtual currency that is to be withdrawn by a user this time, the accumulated amount of received virtual currency refers to a total amount of virtual currency received by a user starting from the use of the network APP before the generation of a withdrawal record this time, the accumulated amount of exchanged virtual currency refers to a total amount of all virtual currency exchanged by a user starting from the use of the network APP before the generation of a withdrawal record, the amount of remaining virtual currency after withdrawal refers to a total amount of remaining virtual currency after a user withdraws virtual currency this time, the accumulated amount of withdrawn virtual currency refers to a total amount of all virtual currency withdrawn by a user starting from the use of the network APP before the generation of a withdrawal record this time, 
the error adjustment amount of virtual currency refers to an amount of error virtual currency that possibly present in a withdrawal process this time, and wherein the accumulated amount of received virtual currency, the accumulated amount of exchanged virtual currency, the amount of remaining virtual currency after withdrawal, the accumulated amount of withdrawn virtual currency and the error adjustment amount of virtual currency in the withdrawal record are pre-stored in the electronic device so as to be directly obtained and used as a corresponding withdrawal data in the generated withdrawal record”
As amended, there are still issues with the limitations as claimed.  It appears that Applicant is attempting to conflate an actual withdrawal (which is not claimed) with auditing withdrawal requests that have already occurred. The use of this time alludes to at the time of a withdrawal, however that is not what Applicant is claiming or the invention that is broadcast as being claimed.  If the invention is related to auditing withdrawal requests that have already occurred (as broadcast) then entirety of the wherein clauses recited in dependent Claim 4 are occurring outside of the process claimed as they would be as to “active” withdrawals – not requests that are later being audited.
As such, it is unclear what Applicant is attempting to claim here.  The modifier of “this time” further confounds the limitations.  If this is an audit function, there would be a review of a record, but the time associated with a withdrawal record to be audited would be identified as a data point that had already occurred.  Further, as currently claimed, to-be-audited withdrawal requests, when a predetermined threshold of requests are obtained, withdrawal accounts are extracted.  The extracted records would have the data of the amount that was withdrawn, the accumulated amount of virtual currency received, etc., however the data would not be generated at the time of the audit, rather it would have been generated (outside of the method and in the past) prior to the audit.   Applicant appears to be attempting to conflate processes that are outside of what is being claimed in the independent claim.
Further, as noted above with regards to the independent claim, the claim has an issue with if there is a network APP or multiple network APPs that have data being considered, which continues as an issue in this claim. 
Further still Applicant recites in part “the error adjustment amount of virtual currency refers to an amount of error virtual currency that possibly present in a withdrawal process this time” This part of the limitation does not make sense as presented. Claim 4 is further rejected based upon a reference to a claim element that is variable. see Ex parte Brummer, 12 USPQ2d 1653 (BPAI 1989). Claim 4 states “an amount of error virtual currency that possibly present in a withdrawal process this time ". Claim language fails to indicate what constitutes a “an amount of error virtual currency that possibly present in a withdrawal process this time”. As said possibly present could be any present, not present, perhaps present, dependent on a particular record, and apparently, a particular (not specified) time, said claim limitation fails to establish any limitations upon the “error virtual currency”.
The limitation continues, claiming that the withdrawal record contents are pre-stored.  As presented, the temporal nature of the claimed limitations has not been clearly recited.
If Applicant wishes to capture a method that harnesses the steps that occur before the audit of withdrawal records, that is a different method than the one being presented in Claim 1.  Claim 11 has a substantially similar limitation that is similarly rejected.
Without more, it is unclear how the data is used in the claim in context.  As noted above with reference to the claim interpretation section, the error adjustment appears to be an optional feature that may or may not occur in every case.  Examiner is speculating that the error adjustment may be related to the “exchanged virtual currency” however the actual exchange appears to be occurring outside of the claimed process.  These additional metrics appear to be no more than retrieving data at first, however after the calculating a sum step in the claim it appears that perhaps there is some conversion step that is happening before the determination of if the pre-stored audit rules match or not.  Examiner is not clear what process Applicant is attempting to claim.
The claim set as a whole does not appear to present a clear process with defined metes and bounds.  Applicant is requested to refine the claim set to present a cogent process and clearly present an invention that they wish to protect.  Examiner will apply art based on what is best understood about the claims, however this is based on gap-filling, conjecture and best guesses as to what the Applicant is attempting to claim.  Clarification and correction is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

10.	Claims 2 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	As amended, Claim 2 recites “wherein obtaining to-be-audited withdrawal requests comprises: obtaining to-be-audited withdrawal requests that are received within a predetermined time period.”
	The independent Claim 1 from which this claim depends recites “in response to the number of the obtained to-be-audited withdrawal requests reaches a predetermined threshold, extracting withdrawal accounts from the withdrawal requests respectively”.  Claim 1 obtains the requests after a predetermined threshold is reached, yet Claim 2 appears to provide a different benchmark (i.e., a predetermined time period), thus it appears that Claim 2 fails to include all of the limitations of the claim upon which it depends.  Claim 9, which is dependent on independent Claim 8 has a substantially similar issue which is similarly rejected.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


11.            Claims 1-16 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
The similar independent claims recite a method, apparatus, device and non-transitory computer readable medium claim for auditing a withdrawal request reciting obtaining to-be-audited withdrawal requests; in response to the number of the obtained to-be-audited withdrawal requests reaches a predetermined threshold extracting withdrawal accounts from the withdrawal requests respectively; determining first-type withdrawal accounts and second-type withdrawal accounts, wherein, the first-type withdrawal account is a withdrawal account which is only included in one withdrawal request, and the second-type withdrawal account is a withdrawal account which is included in a plurality of withdrawal requests; for each of the first-type withdrawal accounts, taking a withdrawal request having the first-type withdrawal account as one withdrawal record corresponding to the first-type withdrawal account; for each of the second-type withdrawal accounts, merging withdrawal data items in a plurality of withdrawal requests having the second-type withdrawal account, respectively, to generate one withdrawal record corresponding to the second-type withdrawal account; for each of withdrawal records comprising withdrawal records corresponding to the first-type withdrawal accounts and withdrawal records corresponding to the second-type withdrawal accounts, reading withdrawal data items in the withdrawal record; matching the read withdrawal data items with pre-stored audit rules; and determining that a withdrawal record having withdrawal data items that successfully match the pre-stored audit rules passes audit.
	The series of steps recited as described above is a fundamental economic practice, a commercial interaction and/or managing personal behavior or relationships or interactions between people and thus grouped as certain methods of organizing human activity which is an abstract idea.
ANALYSIS:
STEP 1:
Does the claimed invention fall within one of the four statutory categories of invention (process, machine, manufacture or composition matter?  

	Yes and No.  The claimed invention discloses a method, apparatus, device and non-transitory computer readable storage medium claim for auditing a withdrawal request via a series of steps as fully recited above.  

STEP 2A:
Prong One: Does the Claim Recite A Judicial Exception (An Abstract Idea, Law of Nature or Natural Phenomenon)?   (If Yes, Proceed to Prong Two, If No, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material)

The series of steps recited as described above in full is a fundamental economic practice, a commercial interaction and/or managing personal behavior or relationships or interactions between people and thus grouped as certain methods of organizing human activity which is an abstract idea.
	Claim 1 recites an electronic device comprising a processor and network APPs.  Claim 8 recites a processor, network APPs, an electronic device, and a memory with a plurality of executable modules stored in the memory which are executable by the processor, a first obtaining module, an extracting module, a merging module, a reading module, a matching module and a first determination module.  Claim 15 recites an electronic device comprising a processor, a communication interface, a memory, a communication bus, a computer program.  Claim 16 claims a non-transitory computer-readable storage medium, a computer program and a processor.
	The claims recite an electronic device comprising a processor, a processor, a memory, a communication bus, a non-transitory computer readable storage medium, and a processor which are applying generic computer components to the recited abstract limitations.  The recited modules, network APPs, communication interface and computer program appear to be software. (Step 2A – Prong 1: YES, the claims are abstract)

Prong Two: Does the Claim Recite Additional Elements That Integrate The Judicial Exception Into A Practical Application of the Exception?  (If Yes, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material.  If No, Proceed to Step 2B)

The claims do not include additional elements that integrate the judicial exception into a practical application of the exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, are not applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, are not applying the judicial exception with, or by use of a particular machine, are not effecting a transformation or reduction of a particular article to a different state or thing, and are not applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Further, the method outlined in Claim 1 does not sufficiently tie the method steps to a particular machine within the body of the claim.  As such, the recitations are further failing to integrate the judicial exception into a practical application on this basis.
In particular, the claims recite an electronic device comprising a processor, a processor, a memory, a communication bus, a non-transitory computer readable storage medium, a processor, network APPs, a number of modules, a communication interface and a computer program which are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, Claims 1, 8 and 15-16 are directed to an abstract idea without a practical application.  (Step 2A – Prong 2: No, the additional claimed elements are not integrated into a practical application)

STEP 2B: If there is an exception, determine if the claim as a whole recites significantly more than the judicial exception itself. 

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); ii) performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii) electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; v) electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and vi) a web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). (MPEP §2106.05(d)(II))
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. (MPEP §2106.05(d)(II) – emphasis added)
Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:  recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (MPEP 2106.05(d))
Here, the steps are receiving or transmitting data over a network; performing repetitive calculations; storing and retrieving information in memory and electronically scanning or extracting data– all of which have been recognized by the courts as well-understood, routine and conventional functions.
The claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities previously known in the industry.  
For the next step of the analysis, it must be determined whether the limitations present in the claims represent a patent-eligible application of the abstract idea.  A claim directed to a judicial exception must be analyzed to determine whether the elements of the claim, considered both individually and as an ordered combination are sufficient to ensure that the claim as a whole amounts to significantly more than the exception itself.  
 For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of “well-understood, routine, [and] conventional activities previously known to the industry.” Further, “the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.” 
Applicant’s specification discloses the following:
“In another embodiment, the electronic device may be a server, and the pre-stored audit rules may be stored in a database of the server.” (See Applicant Specification page 12)

“Specifically, the electronic device is connected to the payment system via a corresponding communication interface. After obtaining the final withdrawal record table, the electronic device sends the withdrawal record table to the payment system via the interface, such that the payment system makes a payment to the user.” (See Applicant Specification page 22)

“In the embodiment, the electronic device can be connected to the payment system, to implement a fast and safe payment operation, which shortens the time that the user waits for the payment and improving the user experience by being combined with a fast audit process.” (See Applicant Specification page 22)

“Corresponding to the above embodiment of the method, an embodiment of the present application further provides an electronic device. FIG. 4 is a schematic structural diagram of an electronic device provided by an embodiment of the present application. The electronic device includes a processor 410, a communication interface 420, a memory 430 and a communication bus 440; wherein, the processor 410, the communication interface 420 and the memory 430 communicate with each other via the communication bus 440.” (See Applicant Specification page 27)

“The memory 430 is configured for: storing a computer program.
The processor 410 is configured for: when executing the computer program stored in the memory 430, implementing the method for auditing a withdrawal request provided by the embodiment of the present application.” (See Applicant Specification page 27)

“The communication bus in the above electronic device may be a Peripheral Component Interconnect (PCI) bus or an Extended Industry Standard Architecture (EISA) bus, or the like. The communication bus may include an address bus, a data bus, a control bus, and the like. For case of presentation, only one thick line is shown in the figure, which does not represent that there is only one communication bus or one type of communication bus.” (See Applicant Specification page 28)
“The communication interface is configured for communication between the above electronic advice and other advices.” (See Applicant Specification page 28)

“The memory may include a Random Access Memory (RAM), or may further include a Non-Volatile Memory (NVM), for example at least one disc memory. Optionally, the memory may further be a storage apparatus located away from the forgoing processor.” (See Applicant Specification page 28)
“The above processor may be a general-purpose processor, including a Central Processing Unit (CPU), a Network Processor (NP), or the like; it may also be a Digital Signal Processor (DSP), an Application Specific Integrated Circuit (ASIC), a Field-Programmable Gate Array (FPGA) or other programmable logic equipment, a discrete gate or transistor logic equipment, a discrete hardware component.” (See Applicant Specification page 28)

“Corresponding to the above embodiment of the method, an embodiment of the present application further provides a computer-readable storage medium. The computer-readable storage medium stores a computer program therein, and the computer program, when executed by the processor, implements the method for auditing a withdrawal request provided by the embodiment of the present application.” (See Applicant Specification page 28)

“An embodiment of the present application further provides a computer program product including instructions. The computer program product is executed by an electronic device, so as to cause the electronic device to perform the steps of the above any one method for auditing a withdrawal request.” (See Applicant Specification page 29)

Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The collective functions appear to be implemented using conventional computer systemization.
                The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Upon reconsideration of the indicia noted under Step 2A in concert with the Step 2B considerations, the additional claim element(s) amounts to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim does not provide an inventive concept significantly more than the abstract idea.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The independent claims 1, 8 and 15-16 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent Claims 2-7 and 9-14 further define the abstract idea that is presented in the respective independent Claims 1, 8 and 15-16 and are further grouped as certain methods of organizing human activity and are abstract for the same reasons and basis as presented above.  Dependent Claims 6 and 13 further recites a payment system via a preset interface.  Claim 10 further recites a second determination module.  Claim 11 further defines the previously recited matching module and as comprising a first judgment unit, a first determining unit, a second determining unit, a third determining unit and a fourth determining unit. Claim 13 also recites an adding module, an outputting module, a second obtaining module, and a sending module. Claim 14 also recites a payment system and further defines the second obtaining module as comprising a receiving unit and an extracting unit.
The payment system and preset interface are recited as generic computer components to the recited abstract limitations which are recited at a high level of generality and the additional modules and units within the modules appear to be software and are also recited at a high level of generality. These additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  No further additional hardware components other than those found in the respective independent claims is recited, thus it is presumed that the claim is further utilizing the same generic systemization as presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.   
               Therefore, the dependent claims are also directed to an abstract idea.
Thus, Claims 1-16 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
	Regarding Claims 1-7, Examiner notes that the method of Claims 1-7 would also have been rejected under the earlier §101 standards based upon In re Bilski, which have been superseded by the current §101 standards based upon the Alice-Mayo test. Specifically, Claim 1 contains an insufficient recitation of a machine or transformation as the involvement of the machine. As recited, the machine is merely nominally, insignificantly or tangentially related to the performance of the steps. Examiner notes that the only explicit reference to a machine is in the preambles of Independent Claims 1 as being “executed by an electronic device comprising a processor executing the steps of”.  There is no direct tie between a machine and the limitations of the independent claim, nor to the subsequent dependent claims.  Examiner is only noting this as §101 under the Alice-Mayo test is considered a substantially higher bar than under In re Bilski.  Examiner suggests Applicant incorporate language into the body of the claim reciting the machine elements performing the recited process.

Prior Art of Record Not Currently Relied Upon
Xue et. al (CN106897869A )(“Xue”) - discloses his invention as to a cross-border e-commerce platform bank enterprise direct connection method and system. (See Xue paragraph 0001) In the settlement process of the traditional foreign e-commerce platform, the financial operations staff need to check and adjust the format of the merchant withdrawal data downloaded and exported from the platform, and the handling staff will upload the withdrawal data to the bank’s corporate online banking.  (See Xue paragraph 0005) The payment will issued normally after review by the reviewer.  (See Xue paragraph 0005)   Afterwards, it is necessary to send the result back to the system according to the bank’s payment situation so the merchant knows if the withdrawal was successful or not.  (See Xue paragraph 0005) In the case of failure, it is necessary to manually operate the bank’s payment failure reason and return the refund to the merchant’s platform fund account. (See Xue paragraph 0005)
A cross-border e-commerce platform bank-enterprise direct connection method includes an e-commerce platform.  (See Xue paragraph 0009) The e-commerce platform receives a withdrawal application and reviews the withdrawal application.  (See Xue paragraph 0009) If the withdrawal application meets the withdrawal conditions, the e-commerce platform calls the bank-enterprise direct connection and the front-end computer remits money to the application account. (See Xue paragraph 0009) The withdrawal conditions include bank account status review and include a withdrawal amount, currency and bank account number, account name, branch and branch information registration and withdrawal application information. (See Xue paragraphs 0010-0011)

Chen et al. (US PG Pub. 2020/0210985) (“Chen”) discloses his invention as to a cross-border account splitting method based on an intelligent internally-connected electronic account, an account splitting platform, and a payment platform. (See Chen Abstract)  The account splitting method comprises the steps of receiving a registration request of a client and assigning and feeding back an intelligent internally-connected electronic account to the client; associating information items carried in the registration request, the intelligent internally-connected electronic account, etc. so as to form a mapping relationship; receiving a withdrawing request of the client and determining a target intelligent internally-connected electronic account, a target store, a target bank account, a target overseas master account and a target domestic master account according to the information items carried in the withdrawing request and the mapping relationship. (See Chen Abstract)   The method further is transferring a cross-border transaction amount of the target store to the target overseas master account, and entering a virtual transaction account equivalent to the cross-border transaction amount into an intelligent internally-connected electronic account; and computing an actual split amount according to the virtual transaction amount in the target intelligent internally-connected electronic account, and transferring the actual split amount to the target back account by means of the target domestic master account, and resetting the target intelligent internally-connected electronic account. (See Chen Abstract)   

Zhang (US PG Pub. 2017/0169403) (“Zhang”)- discloses her invention as to embodiments to allocate and synchronize virtual currency balance of a user among multiple user devices. (See Zhang Abstract) A user profile is maintained at a central server and the user profile stores a total virtual currency balance and designation of multiple user devices associated with the user. (See Zhang Abstract)     
Fig. 2 shows a block diagram of a central server computer 100 in accordance with embodiments of the present application where the central server comprises a processor, memory or storage, an external communication interface, a user database and a computer readable medium. (See Zhang paragraph 44) Zhang further discloses that the computer readable medium may comprise an account registration module, an analysis module, a balance allocation module, and any other suitable software module(s). (See Zhang paragraph 45)    The computer readable medium may also comprise code, executable by the processor for implementing a method comprising determining a total virtual currency balance associated with a user profile, allocating and communicating a first portion of the total virtual currency balance to the first user device, and allocating and communicating a second portion of the total virtual currency balance to the second user device. (See Zhang paragraphs 45, 81)
In embodiments, a user may wish to send a balance transfer request to a user device. (See Zhang paragraph 66)  When a balance synchronization request is sent to a user device, the user device may send the current value of the local virtual currency balance to the central server computer which may determine the current virtual currency balance by taking a sum of the current value of the local virtual currency balance of the user device 300 and the current value of the local virtual currency balance of the user device 301 and compare them to ensure that the current virtual currency balance is lower than the total virtual currency balance previously stored in the user profile. (See Zhang paragraph 66)
Response to Arguments
Applicant's arguments filed April 5, 2022 have been fully considered and they are persuasive in part as disclosed below.

Regarding the Rejection of the Claims Under 112:
While Applicant asserts that Claims 4 and 11, as amended, are clear, Examiner disagrees as discussed in the rejection in chief, above. (See Applicant’s Arguments dated 04/05/2022, pages 16-19)

Regarding the Rejection of the Claims Under 101:
	Applicant appears to argue, in response to the Examiner asserting that there was a step missing of storing the withdrawal requests that are sent by network APPs and linking the use of the APP to a particular user that the specification includes these steps and although not recorded in claim 1 does not affect realization of the purpose of the invention. (Id. at pages 20-22) Further, Applicant argues that the network APP is not being used outside of the method claimed. (Id. at pages 22-26) Examiner disagrees.  It appears that Applicant is attempting to conflate the basis for issues raised in the Advisory Action (which are some of the 112 issues that have been raised in the rejection in chief) with the 101 analysis.
Next, Applicant attempts to argue that avoiding a manual audit in order to solve the problem of manual audit cannot be implemented in the human brain and therefore the method of claim 1 is not directed to judicial exceptions. (Id. at page 27) Examiner disagrees.  As noted in the October 2019 SME Update, a claim that requires a computer may still recite a mental process. (See October 2019 SME Update, page 8) In this case, the claims are using a processor that receives data and follows rules to process the data. The elements that are invoking computers and modules are merely a tool to perform an existing process.  
Applicant then asserts that the claims are also integrated into a practical application.  It appears that the crux of Applicant’s argument is that there are multiple withdrawal requests generated by the network APP and sent to the electronic device. (Id. at pages 27-30) 
The claims are batching withdrawal requests that need to be audited to allegedly reduce the workload of people using the system.  This is not a technical improvement, rather it is a business convenience.  The claims are not subject matter patent eligible.
	The 101 Rejection is maintained.
Regarding the Rejection of the Claims Under 103:
There is currently no prior art rejection being applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBREEN A. ALLADIN whose telephone number is (571)270-3533. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R. Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBREEN A. ALLADIN/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        June 2, 2022